DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sokolove et al., U.S. 10,677,026.
Sokolove et al. discloses an apparatus for perforating a subterranean formation, comprising: a charge holder (fig 1, cluster 105, 104; col. 5, lines 35-52) having a passage (passage containing initiating devices 114, 113; col. 5, line 53 – col. 6, line 8) along a long axis; a detonating device (114, 113) positioned in the passage; and a plurality of shaped charges (111, 112) supported by the charge holder and circumferentially distributed along a same plane that is transverse to the long axis, wherein each shaped charge is formed of at least a charge case (col. 1, lines 39-43), an explosive material disposed in the charge case, and a liner (fig 1, 150, 160) enclosing the explosive material  in the charge case, and 
Sokolove et al. discloses wherein the charge holder (104, 105) includes a plurality of circumferentially distributed pockets (fig 1, inner surfaces 152, 162) formed on an outer surface of the charge holder, and wherein each pocket receives one shaped charge (111, 112) of the plurality of shaped charges in a complementary seating surface.
Sokolove discloses the at least fifty percent of a radius from a center of the passage to the outer surface is formed of a solid material (col. 2, lines 8-13; the cylindrical charges fit within the holes of the holder).
Sokolove et al. discloses the charge holder (104, 105) includes a plurality of body segments (col. 3, lines 11-18) wherein a body segment is the charge case of the shaped charges (inner surfaces 152, 162 appear to form the case or backing for the charges).
Sokolove et al. discloses the detonating device (114, 115) is responsive to a surface signal (col. 3, 30-39; the addressable initiating devices are located in the location prior to detonation inherently receiving a signal, col. 4, lines 59-62).
Sokolove et al. discloses a booster charge or detonating cord (col. 4, lines 59-62).
Sokolove et al. discloses a carrier (fig 1, 102) having a bore receiving the charge holder (105, 104), the carrier having a circumferential groove (scallops 109, 110) extending fully around an outer surface (outer surface of the carrier surrounding the scallops), the circumferential groove being axially aligned with the plurality of shaped charges (col. 5, lines 47-52).
Sokolove et al. discloses positioning a perforating tool in a section of the wellbore (col. 3, lines 30-39) that intersects the unconventional (col. 9, lines 19-27) formation, wherein the wellbore is horizontal or deviated (fig 8A-8H) from a vertical datum, the perforating tool including: a charge holder (104, 105) having a passage along a long axis; a detonating device (114, 115) positioned in the passage; 
Sokolove et al. discloses fracturing the formation by pumping a fracturing fluid through the at least one opening (col. 9, lines 19-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolove et al., U.S. 10,677,026 in view of Poulter, U.S. 3,013,491.
Sokolove et al. discloses the charge holders but does not specify that they a solid, unitary or one piece.

It would have bee obvious to one having ordinary skill in the art at the time of the invention to make use of a well known explosive charge holder as taught by Poulter to achieve predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolove et al., U.S. 10,677,026 in view Walters et al. U.S. 9,057,261.
Sokolove discloses an unconventional formation (col. 9, lines 19-27) but does not state that it has a permeability of less than 10 millidarcy.
Walters et al. teaches that it well known to fracture a formation having a permeability of less than 10 millidarcy. (col. 8, line 63 – col. 9, line 4).
It would have been obvious to one having ordinary skill in the art at the time of the invention to fracture an unconventional formation which would have less than 10 millidarcy as taught by Walters et al. to achieve predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15 January 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676